PER CURIAM
Taxpayer appeals from a judgment of the Tax Court, dismissing as untimely his complaint challenging Clackamas County’s assessment of his property for the 1997-1998 tax year. We have considered each argument that taxpayer has advanced in support of his appeal and conclude that none of those arguments is well taken. The Tax Court correctly determined that taxpayer’s action was untimely. An extended discussion of the basis for that conclusion would not benefit the public, bench, or bar.
The judgment of the Tax Court is affirmed.